Citation Nr: 0208484	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  02-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Giving the veteran the benefit of the doubt, his service-
connected respiratory disability is of such severity as to 
preclude him from securing and following any form of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a total rating by reason 
of individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 
4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected respiratory 
disability is productive of significant physical impairment 
which has rendered him unable to secure and follow any form 
of substantially gainful employment consistent with his 
education and occupational experience.  Specifically, he 
maintains that he cannot walk due to shortness of breath and 
must use medication several times a day.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(2001).  Veterans who fail to meet these percentage standards 
but are nonetheless unemployable by reason of service-
connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

In this case, the Board notes that the veteran's only 
service-connected disability is chronic bronchitis and 
chronic obstructive pulmonary disease, rated at 60 percent 
disabling.  As such, his 60 percent rating satisfied the 
schedular rating requirements.

Nonetheless, the threshold question is whether the veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the veteran's service-connected respiratory 
disorder, and the symptoms reasonably attributed thereto, 
preclude more than marginal employment.  In February 2002, a 
VA examiner concluded that the veteran was unemployable 
"based on his age and lung disease."  The Board accepts the 
veteran's reported history that he experiences shortness of 
breath at rest, and must use a walker and wheelchair due to 
of shortness of breath.  The Board also notes that the 
veteran is required to use respiratory medication several 
times per day.  

While several significant non-service-connected disorders are 
present, including organic heart disease and cerebral 
vascular accident with cerebral insufficiency, their effect 
on employability must be completely disregarded, as well as 
his advanced age.  See 38 C.F.R. § 3.341(a) (2001); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  Nonetheless, the Board 
finds that the severity of the veteran's service-connected 
respiratory disorder, when reviewed alone, more likely than 
not render the veteran unemployable.  That is to say, the 
nature and extent of his service-connected disability is such 
that he could not realistically be expected to obtain or 
maintain any type of substantially gainful employment 
regardless of his age and non-service-connected disabilities.  
Accordingly, with resolution of reasonable doubt in the 
veteran's favor, a total compensation rating based on 
individual unemployability is warranted. 

Finally, the Board notes that the veteran filed his claim 
subsequent to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  Additionally, 
in August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  In this case, by 
virtue of the favorable decision and full grant of the 
benefit sought on appeal, the Board finds that the mandates 
of the VCAA are sufficiently satisfied.


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

